NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  JOHN S. BARTH,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2017-2238
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:17-cv-00635-NBF, Senior Judge Nancy B.
Firestone.
                 ______________________

             Decided: December 11, 2017
               ______________________

   JOHN S. BARTH, Springvale, ME, pro se.

    LAUREN MOORE, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
CHAD A. READLER, ROBERT E. KIRSCHMAN, JR., PATRICIA
M. MCCARTHY.
                 ______________________

    Before DYK, REYNA, and TARANTO, Circuit Judges.
2                                     BARTH   v. UNITED STATES



PER CURIAM.
    John Barth appeals from a judgment from the Court
of Federal Claims (“Claims Court”) dismissing his com-
plaint for lack of subject matter jurisdiction. We affirm.
                       BACKGROUND
    Barth’s complaint arises from disputes with his
neighbor, Starlet McNeely. For over four years, Barth
alleges that he has suffered from prolonged sleep depriva-
tion due to loud barking by McNeely’s dogs throughout
the night. Barth also alleges that McNeely’s actions
amounted to extreme nuisance and assault. In addition to
the United States, Barth also names as defendants vari-
ous state and federal court judges, a federal court employ-
ee, Florida state officials, the state of Florida, and various
private individuals. Barth claims that the defendants
have violated his due process and equal protection rights
and that the effect of their actions has been an unconsti-
tutional taking. Barth seeks money damages as well as
imprisonment of the individual defendants.
    The Claims Court sua sponte dismissed the complaint
under Rule 12(h)(3) of the Rules of the United States
Court of Federal Claims, which provides that the court
must dismiss an action if at any time the court deter-
mines it lacks subject matter jurisdiction. The Claims
Court explained that it lacked jurisdiction over claims
against defendants other than the United States and over
the claims brought against the United States because
they do not come under the Tucker Act.
    Barth timely appealed. We have jurisdiction pursuant
to 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
    We review de novo whether the Claims Court pos-
sessed jurisdiction. Estes Express Lines v. United States,
739 F.3d 689, 692 (Fed. Cir. 2014). The plaintiff bears the
BARTH   v. UNITED STATES                                3



burden of establishing subject matter jurisdiction by a
preponderance of the evidence. Id. In reviewing a dismis-
sal for lack of subject matter jurisdiction, we take all
uncontested factual allegations as true and construe them
in the light most favorable to the plaintiff. Id.
    The Tucker Act, 28 U.S.C. § 1491, defines the scope of
the Claims Court’s jurisdiction. The Tucker Act confers
jurisdiction on the Claims Court and waives sovereign
immunity for certain claims for monetary relief against
the United States. It provides the Claims Court with
jurisdiction over “any claim against the United States
founded either upon the Constitution, or any Act of Con-
gress or any regulation of an executive department, or
upon any express or implied contract with the United
States, or for liquidated or unliquidated damages in cases
not sounding in tort.” § 1491(a)(1).
    The Claims Court only has jurisdiction to hear claims
against the United States. United States v. Sherwood, 312
U.S. 584, 588 (1941). To the extent that Barth’s complaint
seeks relief against defendants other than the United
States, including state entities, judicial officers, and
private parties, the Claims Court correctly dismissed
those claims.
    The essence of Barth’s remaining claims against the
United States is that the District Court for the Middle
District of Florida and the Eleventh Circuit failed to
provide relief in his dispute with McNeely, and that these
failures violated the Due Process, Equal Protection, and
Takings Clauses. However, the Claims Court does not
have jurisdiction to afford relief based on the actions or
inactions of other federal district and circuit courts.
Vereda, Ltda. v. United States, 271 F.3d 1367, 1375 (Fed.
Cir. 2001); see also Plaut v. Spendthrift Farm, Inc., 514
U.S. 211, 218–19 (1995) (holding that Article III forbids
an Article I tribunal from reviewing the actions of an
Article III court).
4                                    BARTH   v. UNITED STATES



    Barth argues that his claim is reviewable under Boise
Cascade Corp. v. United States, 296 F.3d 1339 (Fed. Cir.
2002). However, Boise presented a different scenario. In
Boise, the U.S. Fish and Wildlife Service obtained an
injunction prohibiting logging on a landowner’s land
without a permit pursuant to the Endangered Species
Act. Id. at 1342. The Federal Circuit held that the Claims
Court had jurisdiction to review whether the Fish and
Wildlife Service’s actions resulted in a taking. Id. at 1345.
In Boise, the government was not merely involved as an
impartial judicial arbiter—the Fish and Wildlife Service
sought an injunction against the landowner. Id. Here, the
sole government involvement arises from judicial deci-
sions of the courts denying relief to Barth. Therefore, the
Claims Court properly determined that it lacked jurisdic-
tion to review of the merits of the underlying federal
courts’ decisions.
                       CONCLUSION
    The Claims Court lacked jurisdiction over Barth’s
claims, and properly dismissed the complaint.
                       AFFIRMED
                           COSTS
    No costs.